Case 1:19-cv-06189-LDH-RML Document 26-1 Filed 11/25/20 Page 1 of 5 PageID #: 262



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


  AIRWAIR INTERNATIONAL LTD.,                    Civil Action No. 1:19-cv-06189-LDH-RML
  a company of the United Kingdom,
                                                 Judge Robert M. Levy
         Plaintiff,

  vs.                                            [PROPOSED] CONFIDENTIALITY ORDER
  PRIMARK US CORPORATION,
  a Delaware corporation, PRIMARK
  LIMITED, an Irish limited company
  registered in England and Wales,

         Defendants.




        It is hereby ordered that the following provisions shall govern claims of confidentiality in

 these proceedings:

    (a) The following documents and information may be designated as “confidential” or

        “attorney’s eyes only” provided such documents are not public and have not previously been

        disclosed by the producing party to anyone except those in its employment or those retained
        by it [check all that apply]:

           √    Sensitive Commercial Data, such as confidential or proprietary research,

 development, manufacturing, or commercial or business information, trade secrets, special formulas,

 company security matters, customer lists, financial data, projected sales data, production data,
 matters relating to mergers and acquisitions, and pricing data.

          √     Sensitive Personal Data, such as personal identifiers, financial information, tax

 records, and employer personnel records.

                Medical and Legal Records, including medical files and reports.

                Non-public criminal history.

    (b) If any party believes a document not described in the above paragraph should nevertheless
Case 1:19-cv-06189-LDH-RML Document 26-1 Filed 11/25/20 Page 2 of 5 PageID #: 263



       be considered confidential, it may make application to the Court. Such application shall only

       be granted for good cause shown.

    (c) An attorney for the producing party may designate documents or parts thereof as confidential

       by stamping the word “confidential” or “attorney’s eyes only” on each page.

       If such information is provided in an answer to an interrogatory, the attorney may separately

       append the information to the main body of the interrogatory responses, mark such

       appendices ‘confidential,’ and incorporate by reference the appended material into the
       responses.

       At the time of a deposition or within 10 days after receipt of the deposition transcript, a party

       may designate as confidential specific portions of the transcript which contain confidential

       matters under the standards set forth in paragraph (a) above. This designation shall be in
       writing and served upon all counsel. No objection shall be interposed at deposition that an

       answer would elicit confidential information. Transcripts will be treated as confidential for

       this 10-day period. Any portions of a transcript designated confidential shall thereafter be
       treated as confidential in accordance with this order. The confidential portion of the transcript

       and any exhibits referenced solely therein shall be bound in a separate volume and marked
       “Confidential Information” by the reporter.

    (d) Documents designated “confidential” shall be shown only to the attorneys, parties, experts,

       actual or proposed witnesses, court personnel and other persons necessary to review the

       documents for the prosecution or defense of this lawsuit. Documents and information
       designated “confidential--attorney’s eyes only” shall be shown only to outside counsel of

       record in this litigation, as well as their employees, experts, and necessary court personnel to
       whom it is necessary to review the documents and information for the prosecution or defense

       of this lawsuit only. Each person who is permitted to see confidential or attorney’s eyes only

       documents shall first be shown a copy of this order and shall further be advised of the
       obligation to honor the confidential designation. Before confidential documents are shown

       to experts, actual witnesses, or proposed witnesses, each person must agree to be bound by
Case 1:19-cv-06189-LDH-RML Document 26-1 Filed 11/25/20 Page 3 of 5 PageID #: 264



        this order by signing a document substantially in the form of Exhibit A. If such person refuses

        to sign a document substantially in the form of Exhibit A, the party desiring to disclose the

        confidential information may seek appropriate relief from the Court. The parties agree that
        any discovery material produced in this litigation and designated as confidential or for

        attorney’s eyes only may only be used in connection with this litigation.

    (e) Review of the confidential documents and information by counsel, experts, or consultants

        for the litigants in the litigation shall not waive the confidentiality of the documents or

        objections to production.

    (f) The inadvertent, unintentional, or in camera disclosure of a confidential document and

        information shall not generally be deemed a waiver, in whole or in part, of any party’s claims
        of confidentiality. If at any time prior to trial, a producing party realizes that some portion(s)

        of the discovery material that the party produced should be designated as “confidential,” the
        party may so designate by apprising all parties in writing, and providing that the material has

        not already been published or otherwise disclosed, such portion(s) shall thereafter be treated

        as confidential under this order.

    (g) If a party believes that a document designated or sought to be designated confidential or

        confidential – attorney’s eyes only by the producing party does not warrant such designation,

        the party shall first make a good-faith effort to resolve such a dispute with opposing counsel.

        In the event that such a dispute cannot be resolved by the parties, either party may apply to
        the Court for a determination as to whether the designation is appropriate. The burden rests

        on the party seeking confidentiality to demonstrate that such designation is proper.

    (h) If any court filing incorporates confidential material or would reveal its contents, the portions

        of such filing shall be delivered to the Court in a sealed envelope prominently bearing the

        caption of this action and the label “Confidential. Filed Under Seal.” Counsel shall file under

        seal those and only those specific documents and that deposition testimony designated
        confidential, and only those specific portions of briefs, applications, and other filings that

        contain verbatim confidential data, or that set forth the substance of such confidential
Case 1:19-cv-06189-LDH-RML Document 26-1 Filed 11/25/20 Page 4 of 5 PageID #: 265



        information, unless independent good cause is demonstrated.

    (i) Within sixty (60) days after the conclusion of the litigation, all confidential material shall be

        returned to the respective producing parties or destroyed by the recipients along with written

        confirmation to the other party.

    (j) In any application to the Court referred to or permitted by this Order, the Court may exercise

        discretion in determining whether the prevailing party in such a dispute may recover the costs

        incurred by it and, if so, the amount to be awarded.

    (k) This Court shall retain jurisdiction over all persons subject to this Order to the extent

        necessary to enforce any obligations arising hereunder.


 IT IS SO ORDERED.



 Dated: ___________________
                                                        ROBERT M. LEVY
                                                        United States Magistrate Judge
Case 1:19-cv-06189-LDH-RML Document 26-1 Filed 11/25/20 Page 5 of 5 PageID #: 266




                                                 EXHIBIT A

         I have been informed by counsel that certain documents or information to be disclosed to me
 in connection with the matter entitled                                                        , case
 number                                                                                        _,
 have been designated as confidential. I have been informed that such documents or information
 labeled “confidential” are confidential by Order of the Court.
          I hereby agree that I will not disclose any information contained in such documents to any
  other person. I further agree not to use any such information for any purpose other than this
  litigation.


  Print Name:
  Sign Name:
  Dated:



 Signed in the presence of:

                                       (Attorney)




                                                    1
